

115 HR 5613 : Quindaro Townsite National Commemorative Site Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 5613IN THE SENATE OF THE UNITED STATESJuly 24, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo designate the Quindaro Townsite in Kansas City, Kansas, as a National Commemorative Site.1.Quindaro Townsite National Commemorative Site Act(a)Short titleThis Act may be cited as the Quindaro Townsite National Commemorative Site Act.(b)DefinitionIn this Act, the term Secretary means the Secretary of the Interior.(c)DesignationThe Quindaro Townsite in Kansas City, Kansas, as listed on the National Register of Historic Places, is hereby designated as the Quindaro Townsite National Commemorative Site. The Site shall not be considered a unit of the National Park System.(d)AdministrationNothing in this section shall affect the administration of the Quindaro Townsite by Kansas City or the State of Kansas.(e)Cooperative agreementsThe Secretary, in consultation with the State of Kansas, Kansas City, Kansas, and affected subdivisions, may enter into cooperative agreements with appropriate public or private entities, for the purposes of protecting historic resources at Quindaro Townsite and providing educational and interpretive programs for the public.(f)Technical assistanceThe Secretary may provide technical assistance to any entity with which the Secretary has entered into a cooperative agreement under subsection (e).(g)Effect on private property, local land use, and land acquisition authorityNothing in this Act authorizes the Secretary to—(1)interfere with private property rights, or any local zoning ordinance or land use plan of the State or any political subdivision of the State; or(2)acquire land or interests in land through condemnation or otherwise.Passed the House of Representatives July 23, 2018.Karen L. Haas,Clerk.